         Case: 1:20-cv-03974 Document #: 1 Filed: 07/08/20 Page 1 of 4 PageID #:1




                                 IN THE UNITED STATES DISTRICT COURT
                                FOR THE NORTHERN DISTRICT OF ILLINOIS
                                           EASTERN DIVISION

CENTRAL STATES, SOUTHEAST AND                             )
SOUTHWEST AREAS PENSION FUND;                             )
and CHARLES A. WHOBREY, as Trustee,                       )
                                                          )      Case No. 20-cv-03974
                                Plaintiffs,               )
                                                          )      District Judge
                     v.                                   )
                                                          )      Magistrate Judge
SANSUMAR, INC.,                                           )
a Wisconsin corporation,                                  )
                                                          )
                                Defendant.                )

                                               COMPLAINT

          Plaintiffs, Central States, Southeast and Southwest Areas Pension Fund and Charles A.

Whobrey, one of its present trustees, for a cause of action against Defendant allege as follows:

                                          JURISDICTION AND VENUE

          1.         This is an action for collection of withdrawal liability, interest, and penalties

incurred by an employer as a result of a withdrawal from a multiemployer pension plan.

          2.         This action arises under the Employee Retirement Income Security Act of 1974

(“ERISA”), as amended by the Multiemployer Pension Plan Amendments Act of 1980

(“MPPAA”), 29 U.S.C. § 1001 et seq. This Court has jurisdiction over this action under sections

502(e), 502(f), and 4301(c) of ERISA, 29 U.S.C. §§ 1132(e), 1132(f) and 1451(c).

          3.         Venue lies in this Court under sections 502(e)(2) and 4301(d) of ERISA, 29 U.S.C.

§§ 1132(e)(2) and 1451(d), in that the Central States, Southeast and Southwest Areas Pension Fund

(the “Pension Fund”) is administered at its principal place of business in Chicago, Illinois. Venue

is also proper in this Court pursuant to the forum selection clause contained in the Pension Fund’s




TM: 594790/ 20410020 / 7/8/20                       -1-
         Case: 1:20-cv-03974 Document #: 1 Filed: 07/08/20 Page 2 of 4 PageID #:2




Trust Agreement which designates this district as the appropriate forum for lawsuits to collect

withdrawal liability.

                                                 PARTIES

          4.         The Pension Fund is a multiemployer pension plan within the meaning of sections

3(37) and 4001(a)(3) of ERISA, 29 U.S.C. §§ 1002(37) and 1301(a)(3).

          5.         Plaintiff Charles A. Whobrey is a present trustee and fiduciary of the Pension Fund

within the meaning of section 3(21)(A) of ERISA, 29 U.S.C. § 1002(21)(A), and he and his fellow

trustees are the plan sponsor of the Pension Fund within the meaning of section 4001(a)(10) of

ERISA, 29 U.S.C. § 1301(a)(10). The Trustees administer the Pension Fund at 8647 West Higgins

Road, Chicago, Illinois.

          6.         Pursuant to sections 502(a)(3) and 4301(a)(1) of ERISA, 29 U.S.C. §§ 1132(a)(3)

and 1451(a)(1), the Trustees, by and through their designated trustee Charles A. Whobrey are

authorized to bring this action on behalf of the Pension Fund, its participants and beneficiaries for

the purpose of collecting withdrawal liability.

          7.         Defendant Sansumar, Inc. (“Sansumar”) is a corporation organized under the laws

of the State of Wisconsin.

                                          CLAIM FOR RELIEF

          8.         Plaintiffs hereby reallege and incorporate each and every allegation made in

paragraphs 1 through 7 of this Complaint as though fully set forth herein.

          9.         During all relevant times, Sansumar was bound by collective bargaining

agreements with a certain local union affiliated with the International Brotherhood of Teamsters,

pursuant to which Sansumar was required to make contributions to the Pension Fund on behalf of

certain of its employees.




TM: 594790/ 20410020 / 7/8/20                        -2-
         Case: 1:20-cv-03974 Document #: 1 Filed: 07/08/20 Page 3 of 4 PageID #:3




          10.        The Pension Fund determined that on or about November 25, 2018, Sansumar

permanently ceased to have an obligation to contribute to the Pension Fund and/or permanently

ceased all covered operations, thereby effecting a “complete withdrawal” from the Pension Fund

within the meaning of section 4203 of ERISA, 29 U.S.C. § 1383.

          11.        As a result of this complete withdrawal, Sansumar incurred withdrawal liability to

the Pension Fund in the principal amount of $1,194,540.11, as determined under section 4201(b)

of ERISA, 29 U.S.C. § 1381(b).

          12.        On or about March 19, 2020, Sansumar received a notice and demand for payment

of the withdrawal liability issued by the Pension Fund in accordance with sections 4202(2) and

4219(b)(1) of ERISA, 29 U.S.C. §§ 1382(2) and 1399(b)(1).

          13.        The notice and demand notified Sansumar that it was required to discharge its

liability in a lump-sum payment of $1,194,540.11 or in monthly payments of $2,312.96, with the

first installment due on or before April 1, 2020, and the final installment due on or before March

1, 2040.

          14.        On April 22, 2020, Sansumar received a past due notice from the Pension Fund

pursuant to section 4219(c)(5)(A) of ERISA, 29 U.S.C. § 1399(c)(5)(A), advising that its

withdrawal liability payments were past due, and which forewarned Sansumar of the consequences

of its failure to pay such withdrawal liability.

          15.        Sansumar did not timely initiate arbitration pursuant to section 4221(a)(1) of

ERISA, 29 U.S.C. § 1401(a)(1). Consequently, the amounts demanded by the Pension Fund are

due and owing pursuant to section 4221(b)(1) of ERISA, 29 U.S.C. § 1401(b)(1).

          16.        Sansumar failed to make the required withdrawal liability payments to the Pension

Fund and fell into default within the meaning of section 4219(c)(5) of ERISA, 29 U.S.C. §

1399(c)(5).


TM: 594790/ 20410020 / 7/8/20                        -3-
         Case: 1:20-cv-03974 Document #: 1 Filed: 07/08/20 Page 4 of 4 PageID #:4




          WHEREFORE, Plaintiffs request the following relief:

          (a)         A judgment against Defendant, and on behalf of Plaintiffs, pursuant to sections

502(g)(2) and 4301(b) of ERISA, 29 U.S.C. §§ 1132(g)(2) and 1451(b), for --

                     (i)        $1,194,540.11 in withdrawal liability;

                     (ii)       interest computed and charged at an annualized interest rate equal to two

                                percent (2%) plus the prime interest rate established by JPMorgan Chase

                                Bank, NA for the fifteenth (15th) day of the month for which interest is

                                charged;

                     (iii)      an amount equal to the greater of interest on the unpaid withdrawal liability

                                or liquidated damages of 20% of the unpaid withdrawal liability; and

                     (iv)       attorney’s fees and costs.

          (b)        Post-judgment interest computed and charged on the entire judgment at an

annualized interest rate equal to two percent (2%) plus the prime interest rate established by

JPMorgan Chase Bank, NA for the fifteenth (15th) day of the month for which interest is charged,

compounded annually; and

          (c)        For such further or different relief as this Court may deem proper and just.


                                                               Respectfully submitted,

July 8, 2020                                                    /s/ Matthew B. Wesley
                                                               Matthew B. Wesley (ARDC # 6327766)
                                                               Attorney for Plaintiffs
                                                               CENTRAL STATES FUNDS
                                                               Law Department
                                                               8647 W. Higgins Rd.
                                                               Chicago, Illinois 60631
                                                               (847) 777-4035
                                                               mwesley@centralstatesfunds.org




TM: 594790/ 20410020 / 7/8/20                            -4-
